TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 8, 2019



                                      NO. 03-18-00691-CV


          Superior HealthPlan, Inc. and William Brendle Glomb, MD, Appellants

                                                 v.

   Linda Badawo, Individually, and as Next Friend of D. B. (formerly known as D. M.),
                                  a Minor, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the interlocutory order signed by the trial court on October 16, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

court’s interlocutory order. The appellants shall pay all costs relating to this appeal, both in this

Court and in the court below.